PER CURIAM.
Order appealed from (84 N. Y. Supp. 841) reversed, with $10 costs and disbursements, and motion granted. Held that, under the circumstances of this case, it was not a proper exercise of its discretion for the court below to hold that it was necessary that the plaintiff, in the action to foreclose the mortgage, should have made all the heirs parties thereto, and litigated the questions with reference to their liability for any deficiency arising in the foreclosure action.
STOVER, J., not voting.